Name: Commission Delegated Regulation (EU) 2015/1341 of 12 March 2015 amending Regulation (EU) No 1236/2010 of the European Parliament and of the Council laying down a scheme of control and enforcement applicable in the area covered by the Convention on future multilateral cooperation in the North-East Atlantic fisheries
 Type: Delegated Regulation
 Subject Matter: natural environment;  fisheries;  cooperation policy;  maritime and inland waterway transport
 Date Published: nan

 4.8.2015 EN Official Journal of the European Union L 207/32 COMMISSION DELEGATED REGULATION (EU) 2015/1341 of 12 March 2015 amending Regulation (EU) No 1236/2010 of the European Parliament and of the Council laying down a scheme of control and enforcement applicable in the area covered by the Convention on future multilateral cooperation in the North-East Atlantic fisheries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1236/2010 of the European Parliament and of the Council of 15 December 2010 laying down a scheme of control and enforcement applicable in the area covered by the Convention on future multilateral cooperation in the North-East Atlantic fisheries and repealing Council Regulation (EC) No 2791/1999 (1), and in particular points (c), (d) and (g) of the first paragraph of Article 51 thereof, Whereas: (1) Regulation (EU) No 1236/2010 incorporates into Union law the provisions of the Scheme of control and enforcement (the Scheme) established by a recommendation adopted by the North-East Atlantic Fisheries Commission (NEAFC) at its Annual Meeting on 15 November 2006, and subsequently amended by several recommendations at the Annual Meetings in November 2007, 2008 and 2009. (2) At its Annual Meeting in November 2013, NEAFC adopted Recommendation 9:2014 amending Articles 39, 40, 41 and 45 of the Scheme concerning, respectively, the entry into port, the inspection in port, landings and transhipments, and the follow-up action regarding vessels engaged in illegal, unreported and unregulated (IUU) fishing activities. At the same annual meeting, NEAFC adopted Recommendation 11:2014 amending Article 11 of the Scheme on the Vessel Monitoring System, and Recommendation 14:2014 amending Article 14 of the Scheme on the communication of reports and messages to the NEAFC Secretary. (3) In accordance with Articles 12 and 15 of the Convention on future multilateral cooperation in the North-East Atlantic fisheries approved by Council Decision 81/608/EEC (2), Recommendations 11:2014 and 14:2014 came into force on 7 February 2014. (4) Pursuant to its provisions, Recommendation 9:2014 will enter into force on 1 July 2015. (5) It is necessary to transpose those Recommendations into Union law. Regulation (EU) No 1236/2010 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1236/2010 is amended as follows: (1) In Article 11, the following paragraph is added: In respect of bottom fishing in the Regulatory Area, the following additional provisions shall apply: (a) each Member State shall implement an automatic system able to monitor and detect possible bottom fishing in areas outside the existing bottom fishing areas, and possible fishing inside closed areas; (b) each Member State shall ensure that delimitations of closed areas are installed in their vessel monitoring systems according to coordinates contained in recommendations adopted by NEAFC.; (2) in Article 12, paragraph 2 is replaced by the following: 2. Member States shall ensure that the reports and information transmitted to the NEAFC Secretary are in accordance with the data exchange formats and data communication systems determined pursuant to Article 16 of Commission Implementing Regulation (EU) No 433/2012 (3). (3) Commission Implementing Regulation (EU) No 433/2012 of 23 May 2012 laying down detailed rules for the application of Regulation (EU) No 1236/2010 of the European Parliament and of the Council laying down a scheme of control and enforcement applicable in the area covered by the Convention on future multilateral cooperation in the North-East Atlantic fisheries (OJ L 136, 25.5.2012, p. 41).;" (3) in Article 40, the following paragraph 3 is added: 3. The decision to prohibit the entry into the port shall be notified without delay by the port Member State to the master of the vessel or his representative, and communicated to the flag State of the vessel and to the Commission or the body designated by it. In turn, the Commission or the body designated by it shall forward that information to the NEAFC Secretary.; (4) in Article 41, the first sentence of paragraph 1 is replaced by the following: 1. Member States shall ensure that all non-Contracting Party vessels entering one of their ports are inspected in accordance with the provisions of Article 26(2) and Article 26(3).; (5) Article 42 is replaced by the following: Article 42 Landings, transhipments and other use of port 1. Landings, transhipments and/or other use of port by non-Contracting Party vessels may only start after authorisation has been given by the competent authorities of the port State. 2. When a non-Contracting Party vessel has entered port, Member States shall deny that vessel landing, transhipping, processing and packaging of fisheries resources and other port services, including, inter alia, refuelling and resupplying, maintenance and dry-docking, if: (a) the vessel has been inspected pursuant to Article 41, and the inspection reveals that the vessel has species on board which are subject to recommendations established under the Convention, unless the master of the vessel provides satisfactory evidence to the competent authorities proving that the fish were caught outside the Regulatory Area or in compliance with all relevant recommendations established under the Convention; or (b) the flag State of the vessel, or the flag State or States of donor vessels where the vessel has engaged in transhipment operations, does not provide the confirmation referred to in Article 25; or (c) the master of the vessel has failed to fulfil any one of the obligations laid down in Article 21(a) to (d); or (d) Member States have received clear evidence that the fisheries resources on board were taken in the waters under the jurisdiction of a Contracting Party in contravention of applicable regulations; or (e) Member States have sufficient proof that the vessel has otherwise been engaged in IUU fishing activities in the Convention Area or has supported such fishing activities. 3. In the case of denial under paragraph 2, a non-Contracting Party vessel shall be prohibited from transhipping in the waters under the jurisdiction of the Member States. 4. In the case of denial under paragraph 2, Member States shall communicate their decision to the master of the vessel or to his representative and to the Commission or the body designated by it. In turn, the Commission or the body designated by it shall without delay forward this information to the NEAFC Secretary. 5. Member States shall withdraw their denial of the use of their ports in respect of a vessel only if there is sufficient proof that the grounds on which use was denied were inadequate or erroneous or that such grounds no longer exist. 6. Where a Member State has withdrawn its denial pursuant to paragraph 5, it shall promptly notify those to whom a communication was made pursuant to paragraph 4. In turn, the Commission or the body designated by it shall without delay forward this information to the NEAFC Secretary; (6) in Article 44(1), point (b) is replaced by the following: (b) not authorised to land or tranship in their ports or to tranship in the waters under their jurisdiction;. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. However, Article 1(3), (4), (5) and (6) shall apply from 1 July 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 348, 31.12.2010, p. 17. (2) Council Decision 81/608/EEC of 13 July 1981 concerning the conclusion of the Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries (OJ L 227, 12.8.1981, p. 21).